DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 6 recite the limitation "the insulating fiber coating layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unknown if this a separate layer from “an insulating fiber film layer” in claim 1 or it is supposed to be the same with a grammatical error.  Examiner assumes they are the same for the purpose of examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klower (US 20100326820 A1).
2; Figs. 1 and 3; attached to a handle 3) adjacent to an electrolytic polishing target material (workpiece [38]) for electrolytic polishing ([38]), a cathode plate (2; [38]; Figs. 1 and 3) movable with respect to the workpiece, and an insulating film layer (24; knitted from teflon coated fibre glass thread and kept wetted by electrolyte; [36]) disposed between the plate and the workpiece.
In regards to claim(s) 2, Klower discloses the boot 24 (Fig. 3) covers 5 of the 6 sides.  This meets the instant claims as “a second insulating fiber coating layer surrounding a side surface of the cathode plate” as it does not require all 4 side surfaces.
In regards to claim(s) 7, Klower discloses the block 2 can be formed in different shapes suitable for different shaped workpieces, include semi tubular shape for internal tubular workpieces ([41]), which would be curved.
In regards to claim(s) 8-9, Klower discloses the electropolishing apparatus (Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klower in view of Kerampran (US 5571389 A).
In regards to claim(s) 3, Klower does not explicitly disclose wherein the cathode plate includes a vertical perforation penetrating upper and lower sides.
Kerampran pertains to local electrochemical treatment (abstract) and is therefore in the same field of endeavor as Klower.  Kerampran discloses a bore (10; Fig. 1) in a cathode (6; col. 3, lines 42-50) for electrolyte delivery.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cathode structure of Klower with Kerampran’s bore because such is an alternative means for electrolyte delivery and would achieve the same purpose with predictable results.  See MPEP 2141 III (B).
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 35 USC 112(b) rejection for claim 6.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 4, prior art does not explicitly disclose a hand-held cathode structure wherein the vertical perforation in the cathode plate has a second diameter of the upper side of the vertical perforation is larger than a first diameter of the lower side of the vertical perforation.  The prior art fails to teach this feature and Applicant recognizes an unexpected result of holding electrolyte more efficiently (specification [107]). In regards to claim(s) 5, prior art does not explicitly disclose, teach or suggest a horizontal perforation connected to the vertical perforation and extending in a horizontal direction to pass therethrough.  Prior art does not explicitly disclose this feature.  In regards to claim(s) 6, prior art does not explicitly disclose, teach or suggest wherein the insulating fiber coating layer includes a predetermined recess in which an electrolyte nozzle is fixed to the recess.  Prior art does not explicitly disclose this feature.  Aoike (US 8647495 B2) discloses an electrolytic etching apparatus (Fig. 4).  Veatch (US 20050230267 A1) discloses a hand-held electro-decontamination system with an absorbent, abrasive pad (Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794